Citation Nr: 1539380	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 9, 2014, for residuals of larynx cancer.

2.  Entitlement to a rating in excess of 60 percent on and after January 9, 2014, for residuals of larynx cancer.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty July 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in Louisville, Kentucky.

In December 2014, the RO issued a rating decision that granted a 60 percent on and after January 9, 2014, for residuals of larynx cancer.  The Board has modified the Veteran's claims currently on appeal to reflect this decision.

In January 2014, the Veteran submitted a claim of entitlement to service connection for an "esophagus condition."  To date, the Agency of Original Jurisdiction (AOJ) has not addressed this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2009, the Veteran submitted a claim of entitlement to service connection for residuals of larynx cancer.  In a June 2010 rating decision, service connection was granted for larynx cancer and an initial noncompensable rating was assigned thereto.  In an April 2011 rating decision, the initial rating assigned to the Veteran's service-connected residuals of larynx cancer was increased to 10 percent.  Thereafter, the Veteran perfected an appeal seeking an increased initial rating.  The most recent adjudication of this claim was an April 2013 supplemental statement of the case.

On January 9, 2014, the Veteran submitted a claim of entitlement to service connection for an "esophagus condition," claiming that such a condition resulted from the radiation therapy he underwent to treat his larynx cancer.  Pursuant to this claim, the Veteran was provided a VA examination in September 2014.  For reasons unknown to the Board, the Veteran was also provided a September 2014 VA examination to assess the severity of his service-connected residuals of larynx cancer.

The RO then issued a December 2014 rating decision wherein it "granted" service connection for residuals of larynx cancer, to which it assigned a 60 percent rating, effective January 9, 2014.  However, as discussed above, service connection has already been granted for residuals of larynx cancer and the Veteran has perfected an appeal regarding this issue, seeking an increased initial rating.  Thus, the December 2014 rating decision did not grant service connection for a new disability, but rated the already service-connected residuals of larynx cancer.  The Board has re-captioned the claim on appeal to reflect the December 2014 rating decision.

As referenced above, the most recent adjudication of the claim presently before the Board was an April 2013 supplemental statement of the case.  Since then, relevant evidence has been associated with the claims file, including the September 2014 VA examination.  This evidence has not been considered by the RO within the context of the claim presently before the Board, and the Veteran has not submitted a contemporaneous waiver of AOJ review of this evidence.  As such, the Board finds that a remand is required in order for the AOJ re-adjudicate the Veteran's claim, to include consideration all of the relevant evidence associated with the claims file since the April 2013 supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2014).

With respect to the Veteran's January 9, 2014 claim of entitlement to service connection for an "esophagus condition," to date, the RO has not addressed this issue, to include in the December 2014 rating decision.  As such, the Board does not have jurisdiction to review this claim herein, and it has been referred to the AOJ for appropriate action.  

Given that the Veteran asserts that an esophageal disability is associated with the radiation treatment he received for his larynx cancer, and given the intertwined nature of an esophageal disability and the Veteran's residuals of larynx cancer, the Board finds that a remand is required in order for the AOJ to adjudicate the issues contemporaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also 38 C.F.R. § 4.14 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take the appropriate development and adjudicative actions with respect to the claim of entitlement to an esophageal disability, to include as secondary to larynx cancer.

2.  The RO must then re-adjudicate the Veteran's claims of entitlement to an initial rating in excess of 10 percent prior to January 9, 2014, for residuals of larynx cancer, and entitlement to a rating in excess of 60 percent on and after January 9, 2014, for residuals of larynx cancer, to include consideration of all the relevant evidence associated with the claims file since the April 2013 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



